Judgment, Supreme Court, New York County (Martin Evans, J.), rendered August 2, 1985, convicting defendant, after a jury trial, of robbery in the first degree, assault in the second degree, grand larceny in the third degree, and possession of a weapon as a misdemeanor, and imposing concurrent sentences thereon, unanimously modified, on the law, to the extent of deleting therefrom the convictions for grand larceny in the third degree and possession of a weapon, vacating the concurrent sentences thereon, and dismissing those counts of the indictment, and, as so modified, affirmed.
Since the defendant was convicted of robbery in the first degree, the convictions for grand larceny in the third degree and possession of a weapon, under the circumstances of this case, must be reversed and those counts dismissed as inclusory concurrent counts. (People v Grier, 37 NY2d 847 [1975]; People v Glover, 54 AD2d 627 [1st Dept 1976]; People v Pyles, 44 AD2d 784 [1st Dept 1974].) We have considered the other contentions of the appellant and reject them as lacking merit. Concur—Murphy, P. J., Sandler, Carro, Asch and Rosenberger, JJ.